FORBEARANCE AGREEMENT

THIS FORBEARANCE AGREEMENT (this “Agreement”), dated as of October 3, 2007, is
entered into by and among the Lenders signatory hereto, HBK INVESTMENTS L.P., a
Delaware limited partnership, as the arranger and administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, “Agent”), PAINCARE HOLDINGS, INC., a Florida corporation (“Parent”),
and each of Parent’s Subsidiaries identified on the signature pages hereof (such
Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “Loan Party”, and individually and collectively, jointly and
severally, as the “Loan Parties”). Terms used herein without definition shall
have the meanings ascribed to them in the Loan Agreement defined below.

RECITALS

A. The Lenders, Agent and Loan Parties have previously entered into that certain
Loan and Security Agreement dated May 10, 2005 (as amended, modified and
supplemented from time to time, the “Loan Agreement”), pursuant to which the
Lenders have made certain loans and financial accommodations available to the
Loan Parties.

B. The Agent and Loan Parties have previously entered into that certain Amended
and Restated Forbearance Agreement, dated May 24, 2007 (the “Prior Forbearance
Agreement”). The forbearance period set forth in the Prior Forbearance Agreement
has been terminated prior to the date hereof.

C. Certain Events of Default have occurred and are continuing or (in the case of
amortization payments that will be due during the Forbearance Period are
expected to occur under the Loan Agreement) as set forth in Schedule A hereto
(such Events of Default set forth on Schedule A, collectively, the “Known
Defaults”).

D. The Loan Parties have requested that the Agent and Lenders forbear from
exercising their rights and remedies under the Loan Agreement and the other Loan
Documents.

E. Agent and the Lenders are willing, for a limited period of time and on the
terms and conditions set forth herein, to forbear from exercising their rights
and remedies under the Loan Agreement and the other Loan Documents with respect
to the Known Defaults.

F. The Loan Parties are entering into this Agreement with the understanding and
agreement that, except as expressly provided herein, none of the Agent’s or
Lenders’ rights or remedies as set forth in the Loan Agreement or any other Loan
Document are being waived or modified by the terms of this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Incorporation of Recitals. Each of the above recitals is expressly
incorporated herein and is represented by each Loan Party to be true and
correct.

2. Acknowledgment of Events of Default. The Loan Parties acknowledge and agree
that the Known Defaults have occurred and are continuing (except with respect to
Known Defaults consisting of the failure of Borrowers to make amortization
payments, which are anticipated to occur hereafter during the Forbearance
Period).

 

1



--------------------------------------------------------------------------------

3. Reaffirmation of Obligations. Each Loan Party hereby acknowledges that the
Loan Documents and the Obligations constitute the valid and binding obligations
of such Loan Party enforceable against such Loan Party in accordance with their
respective terms, and each Loan Party hereby reaffirms its obligations under the
Loan Documents. Agent’s and the Lenders’ entry into this Agreement or any of the
documents referenced herein, their negotiations with any party with respect to
any Loan Document, their conduct of any analysis or investigation of any
Collateral for the Obligations or any Loan Document, their acceptance of any
payment from any Loan Party or any other party of any payments made prior to the
date hereof, or any other action or failure to act on the part of Agent or any
Lender shall not constitute (a) a modification of any Loan Document or (b) a
waiver of any Default or Event of Default under the Loan Agreement, including,
without limitation, the Known Defaults, or a waiver of any term or provision of
any Loan Document.

4. Agreement to Forbear. For the Forbearance Period (as defined below), the
Agent and Lenders shall not take any action or commence any proceedings with
respect to the enforcement of any of their rights or remedies under the Loan
Documents based solely on the continuance of the Known Defaults. The parties
agree that neither the foregoing agreement by Agent and Lenders nor the
acceptance by Agent or Lenders of any of the payments provided for in the Loan
Documents, nor any payment prior to the date hereof shall, however, (a) excuse
any party from any of its obligations under the Loan Documents, or (b) toll the
running of any time periods applicable to any such rights and remedies,
including, without limitation, any grace periods with respect to Defaults under
the Loan Documents or otherwise. Each Loan Party agrees that it will not assert
laches, waiver or any other defense to the enforcement of any of the Loan
Documents based upon the foregoing agreement Agent and Lenders to forbear or the
acceptance by Agent or Lenders of any of the payments provided for in the Loan
Documents or any payment prior to the date hereof. As used herein, “Forbearance
Period” shall mean the period commencing upon the effectiveness of this
Agreement and continuing until the earlier to occur of: (w) any Default or Event
of Default under any other Loan Document (other than any Known Default), (x) the
failure of any Loan Party to comply with any of the provisions of this Agreement
(including without limitation the covenants set forth in Section 6 hereof) in
accordance with the terms hereof, (y) a determination by Agent in its discretion
that the nature or extent of any Known Event of Default is materially different
from the nature or extent as disclosed to the Agent prior to the date hereof, or
(z) April 3, 2008.

5. Termination of Agreement to Forbear. Each Loan Party acknowledges and agrees
that upon the termination of the Agent’s and Lenders’ agreement to forbear upon
the expiration of the Forbearance Period as provided in Section 4 hereof, Agent,
on behalf of the Lenders, shall be entitled to exercise any or all of its
remedies under the Loan Documents, including, without limitation, the
appointment of a receiver, the acceleration of the Obligations and the
enforcement under the Code of any liens in favor of Agent, as a result of the
Known Defaults, and at any time Agent and Lenders shall be entitled to exercise
any or all of their remedies under the Loan Documents as a result of any Default
or Event of Default under the Loan Documents (other than a Known Default).

6. Covenants. Each Loan Party covenants and agrees that it shall comply with
each of the following covenants (the failure to comply with any of the following
covenants shall constitute an immediate Event of Default and shall result in an
immediate termination of the Forbearance Period):

(a) Weekly Cash Flow Forecast. On or before the close of business on the first
Monday after the date hereof and every fourth Monday thereafter, Borrowers shall
deliver to Agent a rolling 13-week cash flow forecast (in form and substance
satisfactory to Agent) covering each Loan Party’s and each of their respective
Subsidiaries’ operations during the period commencing on the Monday of the week
during which such forecast is required to be delivered and ending on the Friday
of the week that is thirteen weeks after the commencement of such period (a
“Cash Flow Forecast”), together with a certificate from the chief financial
officer of Parent representing and warranting that such 13-week cash flow
forecast represents management’s good faith estimates of future financial
performance during such period, based on historical performance (the “Officer
Certificate”). Each Cash Flow Forecast shall also set forth the variances of
such Cash Flow Forecast from the previous Cash Flow Forecast;

 

2



--------------------------------------------------------------------------------

(b) On or before the close of business on each Tuesday after the date hereof,
Borrowers shall provide to Agent a calculation of the variances between the
Borrowers’ actual financial performance for all periods included in the Cash
Flow Forecast most recently provided by Borrowers to Agent as compared against
the projected financial performance set forth in such Cash Flow Forecast;

(c) Net Accounts. Maintain net Accounts (measured on a month-end basis and
calculated in the same manner as the calculation of the Loan Parties’ net
receivables set forth in Parent’s 2007 10-Q report most recently filed with the
SEC prior to the date hereof) of at least $5,000,000 as of the last day of each
month from and after the date hereof, commencing with the month ending
September 30, 2007;

(d) Equipment. Maintain Equipment with a net book value of at least $3,500,000,
measured on a month-end basis as of the last day of each month from and after
the date hereof, commencing with the month ending September 30, 2007;

(e) Collateral Reports. Provide to Agent each of the following collateral
reports on or before the dates set forth below and in case in form and substance
satisfactory to Agent:

(i) Monthly (not later than the 30th day after the end of each month), a
detailed aging of the net Accounts described above in Section 6(c) as of the end
of the immediately preceding month and calculated in the same manner as the
calculation of the Loan Parties’ net receivables set forth in Parent’s 2007 10-Q
report most recently filed with the SEC prior to the date hereof;

(ii) Monthly (not later than the 30th day after the end of each month), a
detailed calculation of the net book value of the Loan Parties’ Equipment as of
the end of the immediately preceding month; and

(iii) Monthly (not later than the 30th day after the end of each month), bank
statements for each of the Loan Parties’ Deposit Accounts which shows the
balance in each such Deposit Account and the aggregate amount of outstanding
checks, account fees, chargebacks, or other debits with respect to such Deposit
Accounts;

(f) EBITDA. Maintain EBITDA for Parent and its Subsidiaries, measured on a
month- end basis, which is not less than the amount set forth in the following
table for the applicable period set forth opposite thereto:

 

Applicable Amount

  

Applicable Period

Negative $400,000

   For the month ending October 31, 2007

Negative $400,000

   For the month ending November 30, 2005

Negative $400,000

   For the month ending December 31, 2007

Negative $400,000

   For the month ending January 31, 2008

$0

   For the month ending February 28, 2008

$0

   For the month ending March 31, 2008

(g) American Stock Exchange. Maintain at all times in good standing its
membership in the American Stock Exchange such that the trading of the common
Stock of any Loan Party on the American Stock Exchange is not suspended or
halted and that such common Stock is not delisted from the American Stock
Exchange; and

 

3



--------------------------------------------------------------------------------

(h) Cash Balance. Maintain an aggregate balance in all of the Loan Parties’
Deposit Accounts, net of all outstanding checks, account fees, chargebacks, or
other debits which at all times is greater than $0.

7. Release; Covenant Not to Sue.

(a) Each Loan Party hereby absolutely and unconditionally waives, releases,
remises and forever discharges Agent and Lenders, and any and all of their
respective participants, parent corporations, subsidiary corporations,
affiliated corporations, insurers, indemnitors, successors and assigns thereof,
together with all of the present and former directors, officers, agents and
employees of any of the foregoing (each a “Released Party”), from any and all
claims, suits, investigations, proceedings, demands, obligations, liabilities,
damages, losses, costs, expenses, or causes of action of any kind, nature or
description, whether based in law, equity, contract, tort, implied or express
warranty, strict liability, criminal or civil statute, common law, or under any
state or federal law or otherwise, of any kind or character, known or unknown,
past, present or future, liquidated or unliquidated, suspected or unsuspected,
which such Loan Party has had, now has, hereafter may have, or has made claim to
have against any such person for or by reason of any act, omission, matter,
cause or thing whatsoever arising from the beginning of the world to and
including the date of this Agreement or thereafter, whether such claims, demands
and causes of action are matured or unmatured or known or unknown. It is the
intention of each Loan Party in providing this release that the same shall be
effective as a bar to each and every claim, demand and cause of action
specified, and in furtherance of this intention it waives and relinquishes all
rights and benefits under Section 1542 of the Civil Code of the State of
California (or any comparable provision of any other applicable law), which
provides:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her might have materially affected his or her settlement with
the debtor.”

Each Loan Party acknowledges that it may hereafter discover facts different from
or in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agrees that this instrument shall be
and remain effective in all respects notwithstanding any such differences or
additional facts. Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

(b) Each Loan Party, on behalf of itself and its successors, assigns, and other
legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Released Party above that it will
not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Released Party on the basis of any claim released, remised and discharged by
such Loan Party pursuant to the above release. Each Loan Party further agrees
that it shall not dispute the validity or enforceability of the Loan Agreement
or any of the other Loan Documents or any of its obligations thereunder, or the
validity, priority, enforceability or the extent of Agent’s Lien on any item of
Collateral under the Loan Agreement or the other Loan Documents. If any Loan
Party or any of its successors, assigns or other legal representations violates
the foregoing covenant, each Loan Party, for itself and its successors, assigns
and legal representatives, agrees to pay, in addition to such other damages as
any Released Party may sustain as a result of such violation, all attorneys’
fees and costs incurred by such Released Party as a result of such violation.

8. Effectiveness of this Agreement. This Agreement shall become effective as of
the date when, and only when, the following conditions have been satisfied as
determined in Agent’s sole and absolute discretion (the date of such
effectiveness being herein called the “Forbearance Effective Date”):

(a) Agreement. This Agreement, fully executed in a sufficient number of
counterparts for distribution to all parties.

 

4



--------------------------------------------------------------------------------

(b) Junior Capital. Agent shall have received (i) evidence satisfactory to Agent
that Parent shall have received cash proceeds of not less than $2,000,000 from a
cash equity contribution to Parent in the form of common stock with no mandatory
dividends or redemptions (including dividends or redemptions at the request or
option of the stockholder) and otherwise on terms and conditions acceptable to
Agent, and shall otherwise be issued on terms and conditions acceptable to Agent
and (ii) copies of each of the agreements and other documents which are executed
or delivered in connection with the transactions described in clause (i) of this
Section 8(b) which shall be in form and substance satisfactory to Agent.

(c) Representations and Warranties. Except for representations and warranties
which would otherwise fail to be true and correct as a result of the continuance
of the Known Defaults, the representations and warranties set forth herein and
in the Loan Agreement must be true and correct in all material respects (except
where any such representation and warranty is already subject to a materiality
standard, in which case such representation and warranty is true and correct in
all respects) on and as of the date hereof as though made on and as of the date
hereof (other than any such representations and warranties that, by their terms,
are specifically made as of a date other than the date hereof).

(d) Other Required Documentation. All other documents and legal matters in
connection with the transactions contemplated by this Agreement shall have been
delivered or executed or recorded, as required by Agent.

9. Representations and Warranties. Each Loan Party represents and warrants as
follows:

(a) Authority. Each Loan Party has the requisite corporate power and authority
to execute and deliver this Agreement, and to perform its obligations hereunder
and under the Loan Documents to which it is a party. The execution, delivery and
performance by each Loan Party of this Agreement have been duly approved by all
necessary corporate action and no other corporate proceedings are necessary to
consummate such transactions.

(b) Enforceability. This Agreement has been duly executed and delivered by each
Loan Party. This Agreement and each Loan Document is the legal, valid and
binding obligation of each Loan Party, enforceable against such Loan Party in
accordance with its terms, and is in full force and effect.

(c) Representations and Warranties. Except for representations and warranties
which would otherwise fail to be true and correct as a result of the continuance
of the Known Defaults, the representations and warranties contained in each Loan
Document (other than any such representations or warranties that, by their
terms, are specifically made as of a date other than the date hereof) are true
and correct in all material respects (except where any such representation and
warranty is already subject to a materiality standard, in which case such
representation and warranty is true and correct in all respects) on and as of
the date hereof as though made on and as of the date hereof.

(d) Due Execution. The execution, delivery and performance of this Agreement are
within the power of each Loan Party, have been duly authorized by all necessary
corporate action, have received all necessary governmental approval, if any, and
do not contravene any law or any contractual restrictions binding on such Loan
Party.

(e) No Default. Other than the Known Defaults, no event has occurred and is
continuing that constitutes a Default or an Event of Default.

 

5



--------------------------------------------------------------------------------

(f) No Duress. This Agreement has been entered into without force or duress, of
the free will of each Loan Party. Each Loan Party’s decision to enter into this
Agreement is a fully informed decision and such Loan Party is aware of all legal
and other ramifications of such decision.

(g) Counsel. Each Loan Party has read and understands this Agreement, has
consulted with and been represented by independent legal counsel or its own
choosing in negotiations for and the preparation of this Agreement, has read
this Agreement in full and final form, and has been advised by its counsel of
its rights and obligations hereunder and thereunder.

10. Acknowledgements.

(a) Acknowledgment of Forbearance Fee. Each Loan Party hereby acknowledges,
confirms and agrees that as of the close of business on September     , 2007, in
addition to all other amounts due to the Lender Group pursuant to the Loan
Documents, each Loan Party was jointly and severally indebted to Agent and the
Lenders for forbearance fees of $2,497,500 pursuant to Section 7 of the Prior
Forbearance Agreement. Agent and the Lenders hereby acknowledge and agree
additional forbearance fees pursuant to such Section 7 shall cease to accrue as
of September 30, 2007.

(b) Acknowledgment of Obligations. Each Loan Party hereby acknowledges, confirms
and agrees that as of the close of business on September     , 2007, each Loan
Party was jointly and severally indebted to Agent and the Lenders for loans and
other financial accommodations under the Loan Documents in the aggregate
principal amount of $8,507,186.04, plus accrued and unpaid fees, costs and
expenses due and owing under the Loan Documents (which additional fees include
without limitation, the forbearance fees described above in Section 10(a)
hereof). All such Obligations owing by each Borrower, in each case together with
interest accrued and accruing thereon, and all fees, costs, expenses and other
charges now or hereafter payable by each such Borrower to Agent and each Lender,
are unconditionally owing by each Borrower to each Lender, without offset,
defense, withholding, counterclaim or deduction of any kind, nature or
description whatsoever and shall be payable in accordance with the terms of the
Loan Agreement and the other Loan Documents.

(c) Acknowledgement of Security Interests. Each Loan Party hereby acknowledges,
confirms and agrees that Agent, for the benefit of Agent and the Lenders, has
and shall continue to have valid, enforceable and perfected first-priority liens
upon and security interests in the Collateral granted to Agent, for the benefit
of Agent and the Lenders, pursuant to the Loan Documents or otherwise granted to
or held by Agent, for the benefit Agent and the Lenders.

(d) Acknowledgment of No Lender Obligations. Each Loan Party hereby
acknowledges, confirms and agrees that as a result of the Known Defaults, the
Lender Group has no obligation to make any loans or advances or other financial
accommodations to any Loan Party.

(e) Binding Effect of Documents. Each Loan Party hereby acknowledges, confirms
and agrees that: (i) each of the Loan Documents to which it is a party has been
duly executed and delivered to Agent and the Lenders thereto by such Loan Party,
and each is in full force and effect as of the date hereof, (ii) the agreements
and obligations of each Loan Party contained in such documents and in this
Agreement constitute the legal, valid and binding obligations of such Loan
Party, enforceable against such Loan Party in accordance with their respective
terms, and the Loan Parties have no valid defense to the enforcement of the
Obligations, and (iii) Agent and each Lender are and shall be entitled to the
rights, remedies and benefits provided for in the Loan Documents and under
applicable law or at equity. Except for the forbearance during the Forbearance
Period expressly set forth herein, the Loan Agreement and other Loan Documents
shall remain unchanged and in full force and effect. The execution, delivery,
and performance of this Agreement shall not operate as a waiver of or, except as
expressly set forth herein with respect to the forbearance during the
Forbearance Period described herein, as an amendment of, any right, power, or
remedy of the Lender

 

6



--------------------------------------------------------------------------------

Group as in effect prior to the date hereof. The forbearance set forth herein
are limited to the specifics hereof, shall not apply with respect to any facts
or occurrences other than those on which the same are based, and except as
expressly set forth herein, shall neither excuse any future non-compliance with
the Loan Agreement, nor shall operate as a waiver of any Default or Event of
Default (including any Known Default). To the extent any terms or provisions of
this Agreement conflict with those of the Loan Agreement or other Loan
Documents, the terms and provisions of this Agreement shall control. This
Agreement is a Loan Document.

(f) No Disregard of Loan Documents. Each Loan Party acknowledges that the
parties hereto have not entered into a mutual disregard of the terms and
provisions of the Loan Agreement or the other Loan Documents, or engaged in any
course of dealing in variance with the terms and provisions of the Loan
Agreement or the Loan Documents, within the meaning of any applicable law of the
State of New York, or otherwise.

(g) No LIBOR Option. Each Loan Party acknowledges that Borrowers may not elect
to exercise the LIBOR Option for any Term Loans.

(h) Default Rate of Interest. Each Loan Party acknowledges, confirms, and agrees
that the Lenders have a right to charge, the default rate of interest under
Section 2.6(c) of the Loan Agreement.

11. Further Assurances. Each Loan Party acknowledges and agrees, upon the
request of Agent, at its expense, promptly to execute and deliver to Agent, or
cause to be executed and delivered to Agent, any such document to correct any
inadvertent omissions, as agreed to between the Loan Parties and Agent, in the
Loan Agreement and other Loan Documents.

12. Compromise Negotiations. Other than the provisions of this Forbearance
Agreement explicitly set forth herein, any discussions between the parties
hereto in reference to the drafting hereof (the “Negotiations”) shall not be
utilized or admissible in any subsequent litigation between the parties hereto.
All such Negotiations shall be considered “compromise negotiations” pursuant to
N.Y. C.P.L.R. 4547, Fed. R. Evid. 408 and any comparable provision of any other
state or federal law which may now or in the future be deemed applicable to the
Negotiations, and none of such Negotiations shall be considered “otherwise
discoverable” or be permitted to be discoverable or admissible for any other
purpose or to prove “bias, prejudice, interest of a witness or a party,
negativing a contention of undue delay, or an effort to obstruct a criminal
investigation or prosecution” as provided by N.Y. C.P.L.R. 4547, Fed. R. Evid.
408 and any comparable provision of any other state or federal law which may now
or in the future be deemed applicable to the Negotiations.

13. Choice of Law. The validity of this Agreement, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of New York governing contracts only to be performed in that
State.

14. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by telefacsimile or
other similar method of electronic transmission shall be effective as delivery
of a manually executed counterpart of this Agreement.

15. Reference to and Effect on the Loan Documents.

(a) Upon and after the effectiveness of this Agreement, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Loan Agreement, and each reference in the other Loan
Documents to “the Loan Agreement”, “thereof” or words of like import referring
to the Loan Agreement, shall mean and be a reference to the Loan Agreement as
supplemented hereby.

 

7



--------------------------------------------------------------------------------

(b) The Loan Agreement and all other Loan Documents, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed and shall constitute the legal, valid, binding and enforceable
obligations of each Loan Party to Agent and Lenders.

(c) The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of the Agent or Lenders under
any of the Loan Documents, nor constitute a waiver of any provision of any of
the Loan Documents.

16. Ratification. Each Loan Party hereby restates, ratifies and reaffirms each
and every term and condition set forth in the Loan Agreement and the Loan
Documents effective as of the date hereof.

17. Integration. This Agreement, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

18. Severability. In case any provision in this Agreement shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Agreement and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

19. Submission of Agreement. The submission of this Agreement to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Agent or the Lenders to forbear from exercising any of their
rights and remedies under the Loan Documents, and this Agreement shall have no
binding force or effect until all of the conditions to the effectiveness of this
Agreement have been satisfied as set forth herein.

20. Modification. This Agreement may not be amended, waived or modified in any
manner without the written consent of the party against whom the amendment,
waiver or modification is sought to be enforced.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first above written.

 

PAINCARE HOLDINGS, INC.,

a Florida corporation

By:

 

/s/ MARK SZPORKA

Name:

  MARK SZPORKA

Title:

  CFO

PAINCARE, INC.,

a Nevada corporation

By:

 

/s/ MARK SZPORKA

Name:

  MARK SZPORKA

Title:

  CFO & SECRETARY

PAINCARE MANAGEMENT SERVICES, INC.,

a Florida corporation

By:

 

/s/ MARK SZPORKA

Name:

  MARK SZPORKA

Title:

  SECRETARY

CAPERIAN, INC.,

a Florida corporation

By:

 

/s/ MARK SZPORKA

Name:

  MARK SZPORKA

Title:

  SECRETARY

PAINCARE SURGERY CENTERS, INC.,

a Florida corporation

By:

 

/s/ MARK SZPORKA

Name:

  MARK SZPORKA

Title:

  SECRETARY

[SIGNATURE PAGE TO FORBEARANCE AGREEMENT]



--------------------------------------------------------------------------------

ADVANCED ORTHOPAEDICS OF SOUTH FLORIDA II, INC.,

a Florida corporation

By:

 

/s/ MARK SZPORKA

Name:

  MARK SZPORKA

Title:

  SECRETARY

PAIN AND REHABILITATION NETWORK, INC.,

a Florida corporation

By:

 

/s/ MARK SZPORKA

Name:

  MARK SZPORKA

Title:

  SECRETARY

MEDICAL REHABILITATION SPECIALISTS II, INC.,

a Florida corporation

By:

 

/s/ MARK SZPORKA

Name:

  MARK SZPORKA

Title:

  SECRETARY

PAINCARE ACQUISITION COMPANY V, INC.,

a Florida corporation

By:

 

/s/ MARK SZPORKA

Name:

  MARK SZPORKA

Title:

  SECRETARY

PAINCARE ACQUISITION COMPANY VI, INC.,

a Florida corporation

By:

 

/s/ MARK SZPORKA

Name:

  MARK SZPORKA

Title:

  SECRETARY

[SIGNATURE PAGE TO FORBEARANCE AGREEMENT]



--------------------------------------------------------------------------------

PAINCARE ACQUISITION COMPANY VIII, INC.,

a Florida corporation

By:

 

/s/ MARK SZPORKA

Name:

  MARK SZPORKA

Title:

  SECRETARY

PAINCARE ACQUISITION COMPANY IX, INC.,

a Florida corporation

By:

 

/s/ MARK SZPORKA

Name:

  MARK SZPORKA

Title:

  SECRETARY

PAINCARE ACQUISITION COMPANY X, INC.,

a Florida corporation

By:

 

/s/ MARK SZPORKA

Name:

  MARK SZPORKA

Title:

  SECRETARY

PAINCARE ACQUISITION COMPANY XI, INC.,

a Florida corporation

By:

 

/s/ MARK SZPORKA

Name:

  MARK SZPORKA

Title:

  SECRETARY

[SIGNATURE PAGE TO FORBEARANCE AGREEMENT]



--------------------------------------------------------------------------------

PAINCARE ACQUISITION COMPANY XIII, INC.,

a Florida corporation By:  

/s/ MARK SZPORKA

Name:   MARK SZPORKA Title:   SECRETARY

BENJAMIN ZOLPER, M.D., INC.,

a Florida corporation By:  

/s/ MARK SZPORKA

Name:   MARK SZPORKA Title:   SECRETARY

PAINCARE ACQUISITION COMPANY XV, INC.,

a Florida corporation By:  

/s/ MARK SZPORKA

Name:   MARK SZPORKA Title:   SECRETARY

PAINCARE ACQUISITION COMPANY XVII, INC.,

a Florida corporation By:  

/s/ MARK SZPORKA

Name:   MARK SZPORKA Title:   SECRETARY

[SIGNATURE PAGE TO FORBEARANCE AGREEMENT]



--------------------------------------------------------------------------------

PAINCARE ACQUISITION COMPANY XIX, INC.,

a Florida corporation By:  

/s/ MARK SZPORKA

Name:   MARK SZPORKA Title:   SECRETARY

PAINCARE SURGERY CENTERS I, INC.

a Florida corporation By:  

/s/ MARK SZPORKA

Name:   MARK SZPORKA Title:   SECRETARY

PAINCARE ACQUISITION COMPANY XVIII, INC.,

a Florida corporation By:  

/s/ MARK SZPORKA

Name:   MARK SZPORKA Title:   SECRETARY

ROTHBART PAIN MANAGEMENT CLINIC, INC.,

a Canadian corporation By:  

/s/ MARK SZPORKA

Name:   MARK SZPORKA Title:   SECRETARY

PAINCARE SURGERY CENTERS II, INC.

a Florida corporation By:  

/s/ MARK SZPORKA

Name:   MARK SZPORKA Title:   SECRETARY

[SIGNATURE PAGE TO FORBEARANCE AGREEMENT]



--------------------------------------------------------------------------------

PAINCARE SURGERY CENTERS III, INC.,

a Florida corporation By:  

/s/ MARK SZPORKA

Name:   MARK SZPORKA Title:   SECRETARY

PAINCARE ACQUISITION COMPANY XX, INC.,

a Florida corporation By:  

/s/ MARK SZPORKA

Name:   MARK SZPORKA Title:   SECRETARY

PAINCARE ACQUISITION COMPANY XXI, INC.,

a Florida corporation By:  

/s/ MARK SZPORKA

Name:   MARK SZPORKA Title:   SECRETARY

PAINCARE ACQUISITION COMPANY XXII, INC.,

a Florida corporation By:  

/s/ MARK SZPORKA

Name:   MARK SZPORKA Title:   SECRETARY

PAINCARE ACQUISITION COMPANY XXIII, INC.,

a Florida corporation By:  

/s/ MARK SZPORKA

Name:   MARK SZPORKA Title:   SECRETARY

[SIGNATURE PAGE TO FORBEARANCE AGREEMENT]



--------------------------------------------------------------------------------

PAINCARE ACQUISITION COMPANY XXIV, INC.,

a Florida corporation By:  

/s/ MARK SZPORKA

Name:   MARK SZPORKA Title:   SECRETARY

PAINCARE ACQUISITION COMPANY XXV, INC.,

a Florida corporation By:  

/s/ MARK SZPORKA

Name:   MARK SZPORKA Title:   SECRETARY

PAINCARE ACQUISITION COMPANY XXVI, INC.,

a Florida corporation By:  

/s/ MARK SZPORKA

Name:   MARK SZPORKA Title:   SECRETARY

PAINCARE ACQUISITION COMPANY XXVII, INC.,

a Florida corporation By:  

/s/ MARK SZPORKA

Name:   MARK SZPORKA Title:   SECRETARY

PAINCARE ACQUISITION COMPANY XXVIII, INC.,

a Florida corporation By:  

/s/ MARK SZPORKA

Name:   MARK SZPORKA Title:   SECRETARY

[SIGNATURE PAGE TO FORBEARANCE AGREEMENT]



--------------------------------------------------------------------------------

PAINCARE ACQUISITION COMPANY XXIX, INC.,

a Florida corporation By:  

/s/ MARK SZPORKA

Name:   MARK SZPORKA Title:   SECRETARY

PAINCARE ACQUISITION COMPANY XXX, INC.,

a Florida corporation By:  

/s/ MARK SZPORKA

Name:   MARK SZPORKA Title:   SECRETARY

INTEGRATED PAIN SOLUTIONS, LLC,

a Florida limited liability company By:  

/s/ MARK SZPORKA

Name:   MARK SZPORKA Title:   SECRETARY

[SIGNATURE PAGE TO FORBEARANCE AGREEMENT]



--------------------------------------------------------------------------------

AGENT:

HBK INVESTMENTS L.P.,

as Agent,

By:

  HBK Services LLC, its Subadvisor

By:

 

LOGO [g72090img01.jpg]

 

  Its authorized signatory

LENDERS:

HBK MASTER FUND L.P.,

as a Lender

By:   HBK Services LLC, its Investment Advisor By:  

LOGO [g72090img02.jpg]

 

  Its authorized signatory

[SIGNATURE PAGE TO FORBEARANCE AGREEMENT]



--------------------------------------------------------------------------------

DEL MAR MASTER FUND LTD.,

as Lender By:  

/s/ Marc V. Simons

Name:   Marc V. Simons Title:   Director

[SIGNATURE PAGE TO FORBEARANCE AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE A

The following Events of Default have occurred and are continuing:

Pursuant to that certain waiver letter dated as of November 8, 2006 by and among
the Borrowers, Agent and the Lenders (the “Waiver Letter”), Borrowers agreed to
cause the financial covenants in Section 7.18 of the Loan Agreement to be
amended in a manner satisfactory to Agent and Lenders in their sole and absolute
discretion on or before December 1, 2006, and agreed that the failure to do so
would constitute an immediate Event of Default. In violation of the provisions
of the Waiver Letter, the Borrowers have failed to cause the financial covenants
in Section 7.18 of the Loan Agreement to be so amended.

Section 2.4(c) Mandatory Prepayments.

Borrowers received proceeds of the disposition of their rights under the below
described acquisition agreement but did not use these proceeds to prepay the
Term Loan as required by Section 2.4(c) of the Loan Agreement.

Section 6.15 New Subsidiaries

In violation of Section 6.15(a), Borrowers formed one or more new Subsidiaries
after the Closing Date and prior to the date hereof and did not provide Agent
with prior notice thereof, nor did Borrowers provide Agent with a joinder to the
Loan Documents that is executed by each such new Subsidiary. In addition, in
violation of Section 6.15(b), Borrowers have not provided the stock certificates
and other documents that are required with respect to any Stock that constituted
Designated Stock on the Closing Date but which as of the date hereof no longer
is included in the Excluded Assets (if any).

Section 7.4 Disposal of Assets

In violation of the provisions of Section 7.4 of the Loan Agreement, Borrowers
disposed their rights under the acquisition agreement related to its 60%
ownership interest in PhysIOM, LLC. The failure to comply with this covenant
constitutes an immediate Event of Default pursuant to Section 8.2(b).

Section 7.12 Investments

In violation of Section 7.12, prior to the date hereof Borrower consummated one
or more Acquisitions that did not constitute Permitted Acquisitions.

The following Event of Default is expected to occur during the Forbearance
Period which will also constitute a Known Default for the purposes of the
Agreement:

Section 2.2 Amortization payments by Borrowers

Borrowers failed and are expected to fail to make the amortization payments that
were or will be due on January 1, 2007, April 1, 2007, July 1, 2007, October 1,
2007 and January 1, 2008 and pursuant to Section 2.2 of the Loan Agreement. The
failure to make such payments when due constitutes immediate Events of Default
pursuant to Section 8.1 of the Loan Agreement.



--------------------------------------------------------------------------------

Section 2.6 Interest Payments.

Borrowers have failed and are expected to fail to make the interest payments
that were or will be due on or before March     , 2008. The failure to make such
payments when due constitutes immediate Events of Default pursuant to
Section 8.1 of the Loan Agreement.

Section 6.4.

Borrowers have failed to deliver Compliance Certificates pursuant to the
requirements set forth in Section 6.5 of the Loan Agreement. The failure to
comply with these financial covenants constitutes immediate Events of Default
pursuant to Section 8.2(b).

Section 7.18 Financial Covenants

Borrowers have failed and are expected to fail to comply with the Minimum EBITDA
and Minimum Free Cash Flow financial covenants set forth in Section 7.18 of the
Loan Agreement for the periods ending December 31, 2006, March 31,
2007, June 30, 2007, September 30, 2007, and December 31, 2007. The failure to
comply with these financial covenants constitutes immediate Events of Default
pursuant to Section 8.2(b).

Borrowers have failed and are expected to fail comply with the Leverage Ratio
financial covenant set forth in Section 7.18 of the Loan Agreement for the
periods ending December 31, 2006, March 31, 2007, June 30, 2007, September 30,
2007, and December 31, 2007. The failure to comply with these financial
covenants constitutes immediate Events of Default pursuant to Section 8.2(b).

Borrower have failed and are expected to fail to comply with the Market
Capitalization financial covenant set forth in Section 7.18 of the Loan
Agreement for the periods ending December 31, 2006, March 31, 2007, June 30,
2007, September 30, 2007, and December 31, 2007. The failure to comply with
these financial covenants constitutes immediate Events of Default pursuant to
Section 8.2(b).